Citation Nr: 1453623	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus, type II (hereinafter diabetes), currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected left lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected right lower extremity peripheral neuropathy, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected post-traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding appears in the claims file.

The issues of entitlement to service connection for left upper extremity peripheral neuropathy and entitlement to service connection for right upper extremity peripheral neuropathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an increased rating for service-connected PTSD, currently evaluated as 50 percent disabling and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes is not shown to be manifested by more than the required use of oral hypoglycemic agents and restricted diet.

2.  Throughout the appeal period, the Veteran's service-connected lower left extremity peripheral neuropathy has been primarily manifested by subjective symptoms of decreased sensation, numbness and burning; evidence of loss of muscle strength or muscle atrophy has not been shown; the Veteran's disability is productive of no more than moderate incomplete paralysis.

3.  Throughout the appeal period, the Veteran's service-connected right lower extremity peripheral neuropathy has been primarily manifested by subjective symptoms of decreased sensation, numbness and burning; evidence of loss of muscle strength or muscle atrophy has not been shown; the Veteran's disability is productive of no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for service-connected diabetes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2014).

2.  The criteria for an increased rating in excess of 10 percent for service-connected left lower extremity peripheral neuropathy have not been met. 38 U.S.C.A. § 1155, 5103, 5103A  (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, Diagnostic Code 8525 (2014). 

3. The criteria for an increased rating in excess of 10 percent for service-connected right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155, 5103, 5103A  (West 2002 & Supp. 2012); 38 C.F.R. § 4.124a, DC 8525 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice by letters dated in August 2009 and September 2009 explaining what information and evidence was needed to substantiate increased ratings claims for his various service-connected disabilities, including what he needed to provide and what would be obtained by VA.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal, including the Veteran's service treatment records and VA treatment records through March 2014.  The Veteran has not identified any outstanding medical evidence.  Appropriate VA examinations were conducted in connection with the claims in September 2009.  The Board recognizes that the examinations are over 5 years old; however, treatment records between 2009 and 2014 provide adequate information to assess the current severity of the Veteran's disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  The September 2009 examination, along with the more recent treatment records and the Veteran's June 2014 hearing testimony, provides enough information to make a decision on the claims without prejudice to the Veteran.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Disability ratings in general

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including section 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Diabetes

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Under Diagnostic Code (DC) 7913, a 20 percent rating is warranted when the diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note (1) (2014).

In September 2009, the Veteran underwent a VA examination.  The Veteran indicated a burning sensation in both palms of the hands and both soles of the feet; he had no other complaints related to diabetes.  It was noted he had not had any episodes of ketoacidosis or hypoglycemic reactions and had no hospitalizations relevant to diabetes.  He continued to follow a diabetes diet.  It was noted he had not been restricted "relevant to his diabetic condition from any physical activities" and diabetes did "not affect his activities of daily living."  It was indicated the Veteran was taking oral medication without side effects and was not on any parenteral insulin medication.  As to occupational functioning, the Veteran indicated that he retired from his job due to a reduction in the workforce.  The retirement was not due to diabetes.    Physical examination revealed that the Veteran was not in any acute distress and the subjective feelings of numbness and burning in his palms and in the plantar surfaces/soles of his feet did not affect active functional use of the hands or of the feet. The examiner's conclusion was that the Veteran's diabetes did "not impact activities of daily living or any physical activities related to sedentary or other occupational physical tasks or activities that he needs to do."

VA treatment records more recent than September 2009 indicate continuing treatment for diabetes with oral medications.  The Veteran does not need insulin to control his diabetes and at his hearing before the Board in June 2014, the Veteran indicated diabetes was not limiting his daily activities.

Based on the evidence of record, the Board finds the Veteran is not entitled to a higher schedular rating for his diabetes.  The Veteran's disability picture contain both criteria necessary for a 20 percent rating as he is taking oral medications and is on a restricted diet.  The next higher rating of 40 percent is not warranted unless a veteran's diabetes requires insulin, a restricted diet, and regulation of activities.  Here, the Veteran's diabetes does not require insulin for control and there is no evidence that his activities are restricted due to his diabetes.  Still higher ratings require additional evidence that is not present in this case; therefore, the Board must conclude that at this time, 20 percent, and no higher, is the proper rating for the Veteran's diabetes.

IV.  Increased Ratings for Right and Left Lower Extremity Peripheral Neuropathy

The Veteran contends that the peripheral neuropathy of each of his lower extremities is more disabling than currently evaluated. 

DC 8525 provides ratings for paralysis of the posterior tibial nerve.  Mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 10 percent disabling; and severe incomplete paralysis is rated 20 percent disabling.  Complete paralysis of the posterior tibial nerve is rated 30 percent disabling. 

Complete paralysis is evidenced where plantar flexion is lost, frank adduction of the foot is impossible, flexion and separation of toes is abolished, no muscle in the sole of the foot can move; in lesions of the nerve high in the popliteal fossa, and where plantar flexion of the foot is lost.

A note to the Schedule of ratings for Diseases of the Peripheral Nerves indicates that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than complete paralysis.  The section also states that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

In September 2009, the Veteran underwent a VA examination of the peripheral nerves.  He indicated the numbness and burning in both his palms and the soles of his feet was worse and more constant.  No flare-ups of his neuropathy were noted. The "aggravating factor" was continued standing.  It was indicated the Veteran was not taking medication; there was no weakness or fatigue or functional loss of either the hands or the feet.  It was indicated that the neuropathy had not interfered with or impacted his activities of daily living or any physical tasks.  No gross motor or sensory deficit was noted and it was noted the Veteran had only subjective complaints of numbness and burning; there was no paralysis, no neuritis and no neuralgia.  There was no muscle wasting or atrophy due to nerve damage.  In addition, there was no joint involvement relevant to his diabetes condition.

Evidence since the September 2009 examination indicates the Veteran cannot walk as far as he used to because the neuropathy in his feet had gotten worse; that when sitting he has to move around more and that now he is taking medication to relieve his symptoms.  

In a March 2012 VA treatment record, the Veteran indicated that he still had burning in his feet, but did not wish to increase the dosage of his medication.  It was also noted he was walking daily to help lose weight.  A treatment letter dated in March 2013 indicated the presence of diabetic neuropathy with lack of protective sensation.  The examiner indicated that the Veteran declined an increase in medication for better pain control yet asked for a letter stating he is unable to do any work secondary to his pain.  The examiner stated she did not agree that he could not do any work and was unable to write the requested letter in good faith.

At his June 2014 hearing before the Board, the Veteran indicated that he used to work in a warehouse where he was on his feet almost all day and he had to go out about once an hour to take his boots off to "release the tension."  He indicated he was still taking medication.

Upon review of the foregoing, the Board concludes that throughout the appeal period, the Veteran's service-connected bilateral lower extremity peripheral neuropathy has been primarily manifested by subjective symptoms and that such symptoms are not productive of more than moderate incomplete paralysis.  As noted, pursuant to DC 8525, to warrant a higher schedular rating than 10 percent severe incomplete paralysis or complete paralysis must be shown.  Here, the record reflects numbness, loss of sensation and burning; the symptoms are not noted to be severe, as they are subjective only, and paralysis is not complete; therefore, under the rating schedule, a rating in excess of 10 percent is not warranted.

V.  Extraschedular Considerations

The Board finds that the record does not reflect that the Veteran's diabetes or his bilateral lower extremity peripheral neuropathy are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran has such an exceptional disability picture that the available schedular ratings are inadequate.  As discussed above, there are higher ratings available under the diagnostic codes relating to the diabetes and nerves, but the Veteran's disabilities are not productive of such manifestations.  In addition, the preponderance of the evidence indicates the disabilities do not affect the Veteran's ability to work and do not require frequent periods of hospitalization.  As such, it cannot be said that the available schedular evaluation for the disabilities are inadequate and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218   (1995).


ORDER

An increased rating in excess of 20 percent for service-connected diabetes mellitus, type II, is denied.

A increased rating in excess of 10 percent for service-connected left lower extremity peripheral neuropathy is denied.

A increased rating in excess of 10 percent for service-connected right lower extremity peripheral neuropathy is denied.


REMAND

Reasons for Remand: To schedule the Veteran for a VA examination and to readjudicate the inextricably intertwined issue of entitlement to a TDIU.

A veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination . Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Here, the VA examination of record is over 5 years old and there is both lay and medical evidence since that time that the Veteran's PTSD symptoms have worsened.  

In September 2009, the Veteran underwent a VA examination.  Medical records were reviewed; however, the claims file was not available.  The Veteran indicated he felt "sad and gloomy, at times moderate and at times severe" several times per week.  It was noted he had a positive and fulfilling relationship with his wife and children.  The examiner indicated the Veteran was preoccupied with horrific images of war and combat and preferred to be alone and isolated.  A history of violence or assaultivness was denied.  It was indicated the Veteran had sleep impairment and often woke up in the middle of night, although that had "no effect on daily activities."  Panic attacks were denied.  He indicated he did have thoughts of hurting or killing Vietnamese persons who tried to hurt his teenage grandson, although the examiner noted that the extent of his impulse control was good.  The Veteran indicated he would get increasingly depressed and angry, but could manage to control himself.  

The examiner assigned a Global Assessment Functioning (GAF) score of 65.  The examiner concluded that "PTSD symptoms interfere[d] with veteran's ability to work; social functioning [was] mildly impaired as [the Veteran] withdr[e]w from family and friends when he g[ot] depressed or when he ha[d] intrusive images of horrific events [he] observed in his combat experience."

In a May 2010 VA treatment record, the Veteran indicated fleeting suicidal ideation, although he communicated commitment to his faith and family as "potent protective factors."  The Veteran endorsed problems with anger, describing irritability and rare verbal outbursts.  He indicated that he went walking to "manage rising irritability."  He described having intrusive memories every other day.  He also indicated that his sleep was poor and interrupted by nightmares every other night.  

In September 2010, the Veteran indicated his symptomatology was much improved compared to 15 or 20 years ago.  The examiner indicated this was likely due to the Veteran's decision to retire from the work force and "arrange his lifestyle in a way that minimizes interaction with others and maximizes autonomy."  A GAF score of 46 was recorded.

In a July 2011 VA treatment record, the Veteran indicated experiencing anxiety, trouble sleeping, flashbacks, recurring nightmares and intrusive memories that interfered with his interpersonal relationships.

A November 2011, the Veteran was assigned a GAF score of 55.  The Veteran related moods of frustration and anger; it was noted the Veteran had moderate depression.  He indicated having nightmares related to his military experience 1 to 2 times per week.  The Veteran reported difficulty with falling and staying asleep. In addition, he noted difficulty concentrating.  It was noted he had occasional panic attacks in the wake of nightmares.  In a separate treatment noted dated in November 2011, he was assigned a GAF score of 49.
In a February 2012 VA treatment note it was reported that the Veteran had not come to terms emotionally with traumatic events, as evidenced by a sense of worthlessness.

A GAF score of 48 was assigned in a May 2012 VA treatment record.  The Veteran indicated he was struggling with war memories and health problems, but reported trying to stay emotionally healthy by taking morning walks, going to spiritual events and playing guitar in a band.  A GAF score of 50 was assigned in an August 2012 treatment record.  The Veteran was noted to be anxious and he was dealing with war memories and interpersonal stressors.  It was indicated the Veteran the Veteran had nightmares about Vietnam roughly 3 times per week.  In a VA treatment record dated in October 2012 a GAF score of 50 was assigned.  His symptoms were noted to mainly be interrupted sleep, anxiety and intrusive memories or flashbacks. 

A treatment record dated in July 2013 indicated the Veteran's symptoms were making him tense, irritable and distracted.  He had a depression screening which suggested moderately severe depression.  In a VA Group Therapy record dated in August 2013, the social worker assigned the Veteran a GAF score of 52.

A record dated in February 2014 demonstrated ongoing symptoms, to include flashbacks, interrupted sleep, anxiety, intrusive memories, depressed mood, and intermittent agitation/irritability.  The Veteran indicated experiencing "rainy stretches" that could increase his memories and that he "hears choppers, smells that diesel fuel."  

At the Veteran's June 2014 hearing before the Board, he indicated his feeling that his PTSD had gradually worsened.  The Board finds that, although his symptoms may seem similar to those noted in 2009, there are certain others that were not mentioned such as agitation/irritability, more frequently recurring flashbacks, occasional panic attacks, and, as mentioned in a February 2014 treatment record, what might be characterized as auditory hallucinations.  In addition, beginning in 2010, the Veteran's GAF scores were much lower than 65 and potentially reflect a worsening disability.
Within the DSM-IV, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Based on the foregoing, the Board finds that to satisfy the duty to assist, the Veteran should be afforded another VA examination to properly assess the current severity of his PTSD and to obtain an opinion as to its impact on his ability to obtain or maintain substantially gainful employment.

II.  Entitlement to a TDIU

In this case, the evidence does not suggest that the Veteran is unable to work because of his diabetes or the numbness and burning in his feet despite the Veteran's indication that chronic pain makes it difficult to work.  However, as the claim for TDIU is dependent upon the degree of impairment from all service-connected disabilities, the appeal cannot be resolved until there is a proper determination of the ratings assigned, to include that for PTSD.  Thus, remand of the inextricably intertwined TDIU claim is therefore required as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service- connected PTSD.  The claims file, including a complete copy of this remand, must be made available to the examiner for review.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 
The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria. 

In addition to assessing the Veteran's current psychiatric status and symptomatology, the VA examiner is requested to review the medical evidence of record and, if feasible, provide a medical opinion as to the evolving nature and severity of the Veteran's PTSD from September 2009 to the present noting the presence of additional symptoms than those recorded in the September 2009 examination report and the presence of lower GAF scores in the record.

The examiner should also comment on the effect of the Veteran's PTSD on his ability to obtain and maintain substantially gainful employment without regard to either his age or any nonservice-connected disabilities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

2.  Following the VA examination, readjudicate the claims on appeal, to include entitlement to a TDIU.  If the benefits sought are not granted in full, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board for further review, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


